DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims s have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Objections
Claim 39 is objected to because it is depending on the cancelled claim 21. For the purpose of examination, claim 39 has been considered dependent on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10, 13-15, 17, 24, 26, 42-44 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20170271745) in view of Palevsky et al. (US 20140145891) and Ristic-Lehmann et al. (US 20050100728).
Regarding claim 1:
Yun et al. disclose (in Figs. 1-5) An assembly (defined by 14, 18 and 20) comprising: at least one antenna (14), wherein the at least one antenna (14) is configured to transmit a field of radiofrequency (RF) communication (Para. 0014, Lines 4-6) and a thermal insulation component (18), wherein the thermal insulation component (18) is disposed within the field of RF communication (Para. 0003, Lines 10-14), wherein the assembly (defined by 14, 18 and 20) is disposed within an enclosure (24)
Yun et al. in Figs. 1-5 does not explicitly show that the thermal insulation component comprises an adhesive bonds the thermal insulation component between the at least one antenna and the enclosure
However, Yun et al. disclose that the thermal insulation component, 18, is the same as the antenna cover, 20, thereby having an adhesive (104/134 in Fig. 4) bonds the thermal insulation component (18) between the at least one antenna (14) and the enclosure (24).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a structure of the antenna cover same as the thermal insulation component as taught by Yun et al. to provide mechanical rigidity for the structure (Para. 0029, Lines 3-10). 


Palevsky et al. disclose the obviousness of scaling up the frequency of operation of an antenna by scaling the antenna size (Para. 0048).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that the size of one or more antenna elements may be selected for operation at any frequency in the RF frequency range (e.g. any frequency in the range of about 400 MHz GHz to about 100 GHz) especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Yun as modified is silent on that the insulation component has a thermal conductivity of 0.0025 W/m-K to 0.025 W/m-K at 25 °C and 1 atm.
Ristic-Lehmann et al. disclose the obviousness of implementing an insulation applications for electronic devices (Para. 0001, Lines 1-3; Para. 0012, Lines 1-7; Para. 0049, Lines 1 -7) having a thermal conductivity of 0.0025 W/m-K to 0.025 W/m-K at 25 °C and 1 atm (See Abstract; Para. 0026, Lines 3-5; Para. 0037, Lines 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize and implement the material properties of the a thermal insulation component suitable for use as taught by Ristic-Lehmann (Para. 0026, Lines 8-10), into the device of Yun as modified for the benefit of reducing radiative heat transfer and improve thermal performance (Para. 0030).
Regarding claim 2:
Yun et al. disclose the thermal insulation component (18/20) comprises a thermal insulation layer (100) and a protective film (102).
Regarding claim 3:
Yun et al. disclose (in Figs. 2 and 3) the thermal insulation component (18/20) consists of a thermal insulation layer (100) and a protective film (defined by 102 and 104).
Regarding claim 5:

Regarding claim 6:
Yun et al. disclose (in Figs. 4 and 5) the thermal insulation component (18/20) comprises a thermal insulation layer (100) and an adhesive layer (104/134).
Regarding claim 7:
Yun et al. disclose (in Figs. 4 and 5) the thermal insulation component (18/20) further comprises an adhesive layer (104), wherein the thermal insulation layer (100) is disposed between the protective film (defined by 122 and 134) and the adhesive layer (104).
Regarding claim 10:
Yun et al. disclose (in Figs. 4 and 5) a combined thickness of the protective film (defined by 102 and 134) and the adhesive (134) does not exceed a thickness of the thermal insulation layer (100).
Regarding claim 13:
Yun et al. disclose the thermal insulation component (18/20) comprises an aerogel (Para. 0019, Lines 1-4).
Regarding claim 14:
Yun as modified is silent on that the thermal insulation component comprises the aerogel in an amount of at least 30 wt% based on a total weight of the thermal insulation layer, the thermal insulation component, or any combination thereof.
Ristic-Lehmann et al. disclose that the thermal insulation layer, the thermal insulation component, or any combination thereof comprises the aerogel in an amount of at least 30 wt% based on a total weight of the thermal insulation layer, the thermal insulation component, or any combination thereof (Para. 0042, Lines 7-10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that the composition of the material can be optimized as taught by Ristic-Lehmann et al. into the modified device of Meador for the benefit of improving thermal performance while reducing radiative heal transfer (Para. 00340, Lines 2-5).
Regarding claim 15:
Yun et al. disclose the thermal insulation component (18/20) further comprises a fluoropolymer (See Abstract; Para. 0005, Lines 7-10; Para. 0006, Lines 6-10; Para. 0007, Lines 11-15).
Regarding claim 17:
Yun et al. disclose the aerogel is a ceramic aerogel, a polymer aerogel, a Polyethylene terephthalate (PET) reinforced aerogel, a polytetrafluoroethylene (PTFE) reinforced aerogel or any combination thereof (See Abstract; Para. 0005, Lines 7-10; Para. 0006, Lines 6-10; Para. 0007, Lines 11-15; Para. 0019, Lines 6-8; Para. 0026, Lines 1-6).
Regarding claim 24:
Yun et al. disclose the at least one antenna (14) is in the form of an antenna array (See Fig. 1), wherein the antenna array (14) comprises a plurality of antennas, wherein each antenna is configured to transmit the field of RF communication (Para. 0014, Lines 4-6).
Yun et al. is silent on that the antenna array is operating frequency ranging from 6 GHz to 100 GHz.
Palevsky et al. disclose the obviousness of scaling up the frequency of operation of an antenna by scaling the antenna size (Para. 0048).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that the size of one or more antenna elements may be selected for operation at any frequency in the RF frequency range (e.g. any frequency in the range of about 400 MHz GHz to about 100 GHz) especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 26:
Yun et al. is silent on that the thermal insulation layer has a thermal conductivity ranging from 0.0025 W/m-K to 0.025 W/m-K at 25 °C and 1 atm.
Ristic-Lehmann et al. disclose the obviousness of implementing an insulation applications for electronic devices (Para. 0001, Lines 1-3; Para. 0012, Lines 1-7; Para. 0049, Lines 1 -7) having a thermal conductivity of 0.0025 W/m-K to 0.025 W/m-K at 25 °C and 1 atm (See Abstract; Para. 0026, Lines 3-5; Para. 0037, Lines 1-4).

Regarding claim 40:
Yun as modified is silent on that the thermal insulation component comprises the aerogel in an amount of 30 wt% to 95 wt% based on a total weight of the thermal insulation component.
Ristic-Lehmann et al. disclose that the thermal insulation component comprises the aerogel in an amount of 30 wt% to 95 wt% based on a total weight of the thermal insulation component (Para. 0042, Lines 7-10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that the composition of the material can be optimized as taught by Ristic-Lehmann et al. into the modified device of Meador for the benefit of improving thermal performance while reducing radiative heal transfer (Para. 00340, Lines 2-5).
Regarding claim 42:
Yun et al. (in Figs. 1-5) a method comprising: obtaining at least one antenna (14); wherein the at least one antenna (14) of is configured to transmit a field of radiofrequency (RF) communication (Para. 0014, Lines 4-6) and placing a thermal insulation component (18) on at least one surface of the at least one antenna (14), so as to form an assembly (defined by 14, 18 and 20); positioning the assembly (defined by 14, 18 and 20) within an enclosure (24); and applying an adhesive (104) to bond the assembly (defined by 14, 18 and 20) such that the thermal insulation component (18) is disposed between the at least one antenna (14) and the enclosure (24), wherein placing the thermal insulation component (18) on at least one surface of the antenna array (14) and applying the adhesive (104) to bond the assembly (defined by 14, 18 and 20) disposes the thermal insulation component (18) within the field of RF communication (Para. 0003, Lines 10-14).
Yun et al. is silent on that the antenna operate at an operating frequency ranging from 6 GHz to 100 GHz and wherein the thermal insulation component has a thermal conductivity of less than 0.025 W/m-K at 25 °C and 1 atm.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that the size of one or more antenna elements may be selected for operation at any frequency in the RF frequency range (e.g. any frequency in the range of about 400 MHz GHz to about 100 GHz) especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Yun as modified is silent on that the insulation component has a thermal conductivity of 0.0025 W/m-K to 0.025 W/m-K at 25 °C and 1 atm.
Ristic-Lehmann et al. disclose the obviousness of implementing an insulation applications for electronic devices (Para. 0001, Lines 1-3; Para. 0012, Lines 1-7; Para. 0049, Lines 1 -7) having a thermal conductivity of 0.0025 W/m-K to 0.025 W/m-K at 25 °C and 1 atm (See Abstract; Para. 0026, Lines 3-5; Para. 0037, Lines 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize and implement the material properties of the a thermal insulation component suitable for use as taught by Ristic-Lehmann (Para. 0026, Lines 8-10), into the device of Yun as modified for the benefit of reducing radiative heat transfer and improve thermal performance (Para. 0030).
Regarding claim 43:
Yun et al. disclose forming the thermal insulation component (18/20) from a thermal insulation layer (100) and a protective film (defined by 102 and 104).
Regarding claim 44:
Yun et al. disclose forming the protective film (defined by 102 and 104) from a polymer layer (102) and an adhesive layer (104).
Regarding claim 49:
Yun et al. disclose the at least one antenna (14) is in the form of an antenna array (See Fig. 2), wherein the antenna array (as shown in Fig. 2) comprises a plurality of antennas, wherein the antenna array comprises a plurality of planes (mounted on the top and bottom plane of the board within 22), and .

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20170271745) in view of Palevsky et al. (US 20140145891) and Ristic-Lehmann et al. (US 20050100728) as applied to claim 1 and further in view of IEC 61189-2-721: 2015 © IEC 2015 (IEC).
Regarding claim 27 and 28:
Yun as modified is silent on that the thermal insulation component has a dielectric constant ranging from 1.05 to 4 measured in accordance with IEC 61189-2-721 Edition 1 2015-04 at 10 GHz using a Split Post Dielectric Resonator (SPDR) as required by claim 27; and the thermal insulation component has a loss tangent ranging from 0.00001 to 0.1 measured in accordance with IEC 61189-2-721 Edition 1 2015-04 at 10 GHz using a Split Post Dielectric Resonator (SPDR) as required by claim 28.
IEC disclose the obviousness of the method of measuring the physical properties of the thermal insulation component in accordance with IEC 61189-2-721 Edition 1 2015-04 at 10 GHz using a Split Post Dielectric Resonator (SPDR), and wherein the thermal insulation component has a loss tangent ranging from 0.00001 to 0.1 measured in accordance with IEC 61189-2-721 Edition 1 2015-04 at 10 GHz using the SPDR (Page 3).
Accordingly, it would have been a knowledge within the purview of one of ordinary skill in the art at the time the invention was filed to implement a known method for measuring the physical properties particularly the measurement of the relative permittivity and loss tangent (also called dielectric constant and dissipation factor) of copper clad laminates at microwave frequencies using a split past dielectric resonator (SPDR) (See Abstract) as taught by IEC for the benefit of understanding the sensitivity of the insulation layer with respect to the thickness and the loss tangent (Page 17).

Claims 33, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20170271745) in view of Palevsky et al. (US 20140145891) and Ristic-Lehmann et al. (US 20050100728) as applied to claim 1 and further in view of Meador et al. (US Pat. 10446920).
Regarding claim 33:

Meador et al. in a similar design disclose (in Figs. 2-4) the antenna array (404) comprises a plurality of planes (defined by sides in Fig. 2), and wherein the thermal insulation component (202) is in contact with at least two planes of the plurality of planes (defined by sides in Fig. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna array with plurality of planes wherein the thermal insulation component is in contact with at least two of the planes as taught by Meador et al. into the modified device of Yun for the benefit of achieving suitable properties that improve the performance, adaptability, portability and affordability of the antennas (Col. 2, Lines 7-9).
Regarding claim 35 and 36:
Yun as modified is silent on that the assembly further comprises a power amplifier, and wherein the power amplifier is in physical contact with the at least one antenna as required by claim 35; and the power amplifier is bonded to the at least one antenna as required by claim 36.
Meador et al. disclose power amplifier, and wherein the power amplifier is in physical contact with the at least one antenna: the power amplifier is bonded to the at least one antenna (Col. 14, Lines 38-44; Col. 16, Lines 9-13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement other components like power amplifier as taught by Meador et al. into the modified device of Yun for the benefit of providing essential for electronically steerable adaptively controlled antennas (Col. 14, Lines 39-43).

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20170271745) in view of Palevsky et al. (US 20140145891), Ristic-Lehmann et al. (US 20050100728) and Sakaguchi et al. (US 20170355829).
Regarding claim 52:
Yun et al. disclose (in Figs. 1-5) an assembly (defined by 14, 18 and 20) comprising: at least one antenna (14), wherein the at least one antenna (14) is configured to transmit a field of radiofrequency 
Yun et al. is silent on that the antenna operate at an operating frequency ranging from 6 GHz to 100 GHz; wherein the thermal insulation component has a thickness of 0.03 mm to 2 mm, and wherein the thermal insulation component comprises an aerogel in an amount of 30 wt% to 95 wt% based on a total weight of the thermal insulation component.
Palevsky et al. disclose the obviousness of scaling up the frequency of operation of an antenna by scaling the antenna size (Para. 0048).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that the size of one or more antenna elements may be selected for operation at any frequency in the RF frequency range (e.g. any frequency in the range of about 400 MHz GHz to about 100 GHz) especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Yun as modified is silent on that the thermal insulation component has a thickness of 0.03 mm to 2 mm, and wherein the thermal insulation component comprises an aerogel in an amount of 30 wt% to 95 wt% based on a total weight of the thermal insulation component.
Sakaguchi et al. disclose an aerogel in an amount of 30 wt% to 95 wt% based on a total weight of the thermal insulation component (Para. 0008, Lines 33-36; Para. 0023, Lings 11-15).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the insulating component having an amount of aerogel varying from 30 wt% to 95 wt% as taught by Sakaguchi et al. into the modified device of Yun for the benefit of providing the targeted material properties to achieve improved mechanical, thermal, manufacturability, and/or recyclability properties of the aerogels (Para. (008, Lines 41-43).
Yun as further modified is silent on that the insulation component has a thickness of 0.03 mm to 2 mm.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the thermal insulation component with the suitable thickness for use as taught by Ristic-Lehmann (Para. 0026, Lines 8-16}, into the modified device of Yun for the benefit of reducing radiative heat transfer and improve thermal performance (Para. 0030).
Regarding claim 53:
Yun as modified is silent on that the thermal insulation component has a thermal conductivity ranging from 0.0025 W/m-K to 0.025 W/m-K at 25 °C and 1 atm.
Ristic-Lehmann et al. disclose the obviousness of implementing an insulation applications for electronic devices (Para. 0001, Lines 1 -3; Para. 0012, Lines 1-7; Para. 0049, Lines 1 -7) having a thermal conductivity of 0.0025 W/m-K to 0.025 W/m-K at 25 °C and 1 atm (See Abstract; Para. 0026, Lines 3-5; Para. 0037, Lines 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize and implement the material properties of the a thermal insulation component suitable for use as taught by Ristic-Lehmann (Para. 0026, Lines 8-10), into the device of Yun as modified for the benefit of reducing radiative heat transfer and improve thermal performance (Para. 0030).

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20170271745) in view of Palevsky et al. (US 20140145891).
Regarding claim 54:
Yun et al. disclose (in Figs. 1-5) an assembly (defined by 14, 18 and 20) comprising: an antenna array (14), wherein the antenna array (14) is configured to transmit a field of radiofrequency (RF) communication (Para. 0014, Lines 4-6) and a thermal insulation component (18), wherein the thermal insulation component (18) is disposed within the field of RF communication (Para. 0003, Lines 10-14), and wherein the thermal insulation component (18) comprises: a thermal insulation layer (100); wherein the thermal insulation layer (100) defines 50% to 99% of a total thickness of the thermal insulation component (18; in Figs. 2 and 3); and a protective film (defined by 102 and 104), wherein the protective 
Yun et al. is silent on that the antenna array is operating at an operating frequency ranging from 6 GHz to 100 GHz.
Palevsky et al. disclose the obviousness of scaling up the frequency of operation of an antenna by scaling the antenna size (Para. 0048).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that the size of one or more antenna elements may be selected for operation at any frequency in the RF frequency range (e.g. any frequency in the range of about 400 MHz GHz to about 100 GHz) especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20170271745) in view of Palevsky et al. (US 20140145891) as applied to claim 54, and further in view of Ristic-Lehmann et al. (US 20050100728).
Yun as modified is silent on that the thermal insulation component has a thermal conductivity ranging from 0.0025 W/m-K to 0.025 W/m-K at 25 °C and 1 atm.
Ristic-Lehmann et al. disclose the obviousness of implementing an insulation applications for electronic devices (Para. 0001, Lines 1 -3; Para. 0012, Lines 1-7; Para. 0049, Lines 1 -7) having a thermal conductivity of 0.0025 W/m-K to 0.025 W/m-K at 25 °C and 1 atm (See Abstract; Para. 0026, Lines 3-5; Para. 0037, Lines 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize and implement the material properties of the a thermal insulation component suitable for use as taught by Ristic-Lehmann (Para. 0026, Lines 8-10), into the device of Yun as modified for the benefit of reducing radiative heat transfer and improve thermal performance (Para. 0030).

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20170271745) in view of Palevsky et al. (US 20140145891) and Ristic-Lehmann et al. (US 20050100728) as applied to claim 1, and further in view of Yamazaki et al. (US 20080009125).
Regarding claim 56:
Yun as modified is silent on that the adhesive bonds the thermal insulation component to one of (a.) the at least one antenna or (b.) the enclosure.
Yamazaki et al. disclose (in Figs. 10A, 12A and 22D) the adhesive (801) bonds the thermal insulation component (defined by 47 and 49 in Fig. 22D) to the enclosure (800).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the sealing using adhesive as taught by Yamazaki et al. into the modified device of Yun for the benefit of allowing mass-production of the device at low cost (Para. 0047, Lines 1-6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BI

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845